
	
		I
		111th CONGRESS
		2d Session
		H. R. 5864
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for qualified equity investments in certain small
		  businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Innovation through
			 Investment Act of 2010.
		2.Equity investment
			 in small business tax credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45R.Equity
				investment in small business tax credit
						(a)General
				rule
							(1)In
				generalFor purposes of section 38, in the case of a qualified
				investor, the equity investment in small business tax credit determined under
				this section for the taxable year is an amount equal to 30 percent of the
				amount of each qualified equity investment made by the qualified investor
				during the taxable year.
							(2)Years in which
				credit allowableThe credit under paragraph (1) shall be
				allowable as follows:
								(A)Fifty percent of
				such credit shall be allowed in the taxable year in which the qualified equity
				investment is made.
								(B)Twenty-five percent of such credit shall be
				allowed in the taxable year after the taxable described in subparagraph
				(A).
								(C)Twenty-five percent of such credit shall be
				allowed in the second taxable year after the taxable described in subparagraph
				(A).
								(b)Credit
				amountFor purposes of determining the small business tax credit
				under subsection (a), the amount of qualified equity investments made by the
				qualified investor during the taxable year shall not exceed $500,000, reduced
				by so much of $250,000 that is not an investment in—
							(1)small business
				concerns in manufacturing and biotechnology,
							(2)minority and women-owned small businesses,
				or
							(3)a qualified HUBzone small business concern
				(as defined in section 3(p)(5) of the Small Business Act (15 U.S.C.
				632(p)(5))).
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				investorThe term
				qualified investor means—
								(A)an individual who
				qualifies as an accredited investor under rules and regulations prescribed by
				the Commissioner of the Securities and Exchange Commission, or
								(B)a partnership with respect to which all of
				the partners are individuals who qualify as accredited investors under rules
				and regulations prescribed by the Commissioner of the Securities and Exchange
				Commission.
								(2)Qualified equity
				investmentThe term qualified equity investment
				means the transfer of cash or cash equivalents in exchange for stock or capital
				interest in a qualified small business.
							(3)Qualified small
				businessThe term
				qualified small business means a private small business concern
				(within the meaning of section 3 of the Small Business Act)—
								(A)that meets the
				applicable size standard (as in effect on January 1, 2005) established by the
				Administrator of the Small Business Administration pursuant to subsection
				(a)(2) of such section, and
								(B)has its principal
				place of business in the United States.
								For
				purposes of this section, all members of the same controlled group of
				corporations (within the meaning of section 267(f)) and all persons under
				common control (within the meaning of section 52(b)) shall be treated as 1
				qualified small business.(d)Active business
				requirement
							(1)In
				generalHolding stock in a qualified small business shall not be
				treated as a qualified equity investment unless, during substantially all of
				the qualified investor’s holding period for such stock, such qualified small
				business meets the active business requirements of paragraph (2).
							(2)Requirements
								(A)In
				generalFor purposes of paragraph (1), the requirements of this
				paragraph are met by a qualified small business for any period if during such
				period at least 80 percent (by value) of the assets of such qualified small
				business are used by such qualified small business in the active conduct of 1
				or more qualified trades or businesses.
								(B)Special rule for
				certain activitiesFor purposes of subparagraph (A), if, in
				connection with any future qualified trade or business, a qualified small
				business is engaged in—
									(i)start-up
				activities described in section 195(c)(1)(A),
									(ii)activities
				resulting in the payment or incurring of expenditures which may be treated as
				research and experimental expenditures under section 174, or
									(iii)activities with
				respect to in-house research expenses described in section 41(b)(4),
									assets
				used in such activities shall be treated as used in the active conduct of a
				qualified trade or business. Any determination under this subparagraph shall be
				made without regard to whether a qualified small business has any gross income
				from such activities at the time of the determination.(C)Qualified trade
				or businessFor purposes of this paragraph, the term
				qualified trade or business is as defined in section
				1202(e)(3).
								(D)Stock in other
				entities
									(i)Look-thru in
				case of subsidiariesFor purposes of this subsection, stock and
				debt in any subsidiary entity shall be disregarded and the parent qualified
				small business shall be deemed to own its ratable share of the subsidiary’s
				assets, and to conduct its ratable share of the subsidiary’s activities.
									(ii)Portfolio stock
				or securitiesA qualified small business shall be treated as
				failing to meet the requirements of subparagraph (A) for any period during
				which more than 10 percent of the value of its assets (in excess of
				liabilities) consists of stock or securities in other entities which are not
				subsidiaries of such qualified small business other than assets described in
				subparagraph (E)).
									(iii)SubsidiaryFor
				purposes of this subparagraph, an entity shall be considered a subsidiary if
				the parent owns more than 50 percent of the combined voting power of all
				classes of stock entitled to vote, or more than 50 percent in value of all
				outstanding stock, of such entity.
									(E)Working
				capitalFor purposes of subparagraph (A), any assets
				which—
									(i)are held as a part
				of the reasonably required working capital needs of a qualified trade or
				business of the qualified small business, or
									(ii)are held for
				investment and are reasonably expected to be used within 2 years to finance
				research and experimentation in a qualified trade or business or increases in
				working capital needs of a qualified trade or business,
									shall
				be treated as used in the active conduct of a qualified trade or business. For
				periods after the qualified small business has been in existence for at least 2
				years, in no event may more than 50 percent of the assets of the qualified
				small business qualify as used in the active conduct of a qualified trade or
				business by reason of this subparagraph.(F)Maximum real
				estate holdingsA qualified small business shall not be treated
				as meeting the requirements of subparagraph (A) for any period during which
				more than 10 percent of the total value of its assets consists of real property
				which is not used in the active conduct of a qualified trade or business. For
				purposes of the preceding sentence, the ownership of, dealing in, or renting of
				real property shall not be treated as the active conduct of a qualified trade
				or business.
								(G)Computer
				software royaltiesFor purposes of subparagraph (A), rights to
				computer software which produces active business computer software royalties
				(within the meaning of section 543(d)(1)) shall be treated as an asset used in
				the active conduct of a trade or business.
								(e)Certain
				purchases by qualified investor of its own stock
							(1)Redemptions from
				qualified investor or related personStock acquired by the
				qualified investor shall not be treated as a qualified equity investment if, at
				any time during the 4-year period beginning on the date 2 years before the
				issuance of such stock, the qualified small business issuing such stock
				purchased (directly or indirectly) any of its stock from the qualified investor
				or from a person related (within the meaning of section 267(b) or 707(b)) to
				the qualified investor.
							(2)Significant
				redemptionsStock issued by a qualified small business to a
				qualified investor shall not be treated as a qualified equity investment if,
				during the 2-year period beginning on the date 1 year before the issuance of
				such stock, such qualified small business made 1 or more purchases of its stock
				with an aggregate value (as of the time of the respective purchases) exceeding
				5 percent of the aggregate value of all of its stock as of the beginning of
				such 2-year period.
							(3)Treatment of
				certain transactionsIf any transaction is treated under section
				304(a) as a distribution in redemption of the stock of any qualified small
				business, for purposes of subparagraphs (A) and (B), such qualified small
				business shall be treated as purchasing an amount of its stock equal to the
				amount treated as such a distribution under section 304(a).
							(f)Special rule for
				related parties
							(1)In
				generalNo credit shall be allowed under subsection (a) with
				respect to a qualified equity investment made by a qualified investor in a
				qualified small business that is a related party to the qualified
				investor.
							(2)Related
				partyFor purposes of
				paragraph (1), a person is a related party with respect to another person if
				such person bears a relationship to such other person described in section
				267(b) or 707(b), or if such persons are engaged in trades or businesses under
				common control (within the meaning of subsections (a) and (b) of section
				52).
							(g)Recapture of
				credit in certain cases
							(1)In
				generalIf, at any time during the 3-year period beginning on the
				date that the qualified equity investment is made by the qualified investor,
				there is a recapture event with respect to such investment, then the tax
				imposed by this chapter for the taxable year in which such event occurs shall
				be increased by the credit recapture amount.
							(2)Credit recapture
				amountFor purposes of paragraph (1), the credit recapture amount
				is an amount equal to the sum of—
								(A)the aggregate
				decrease in the credits allowed to the taxpayer under section 38 for all prior
				taxable years which would have resulted if no credit had been determined under
				this section with respect to such investment, plus
								(B)interest at the
				underpayment rate established under section 6621 on the amount determined under
				subparagraph (A) for each prior taxable year for the period beginning on the
				due date for filing the return for the prior taxable year involved.
								No
				deduction shall be allowed under this chapter for interest described in
				subparagraph (B).(3)Recapture
				eventFor purposes of paragraph (1), there is a recapture event
				with respect to a qualified equity investment if such investment is sold,
				transferred, or exchanged by the qualified investor, but only to the extent
				that such sale, transfer, or exchange is not the direct result of a complete or
				partial liquidation of the qualified small business in which such qualified
				equity investment is made.
							(4)Special
				rules
								(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
								(B)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
								(h)Basis
				reductionThe basis of any
				qualified equity investment shall be reduced by the amount of any credit
				determined under this section with respect to such investment.
						(i)Regulations
							(1)In
				generalThe Secretary shall
				prescribe such regulations as necessary to carry out the provisions of this
				section.
							(2)Certification of
				qualified equity investmentSuch regulations shall require that a
				qualified investor—
								(A)certify that the
				small business in which the equity investment is made meets the requirements
				described in subsection (c)(3), and
								(B)include the name, address, and taxpayer
				identification number of such small business on the return claiming the credit
				under subsection (a).
								(j)TerminationThis
				section shall not apply to qualified equity investments made in taxable years
				beginning after December 31,
				2016.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended by striking and at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(36)in the case of a
				taxpayer, the equity investment in small business tax credit determined under
				section
				45R(a).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45R. Equity investment in small
				business tax
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to qualified equity investments made after December
			 31, 2010, in taxable years beginning after such date.
			3.Administrator of Small
			 Business Administration
			(a)Data
			 collectionThe Secretary of the Treasury shall provide to the
			 Administrator of the Small Business Administration any data—
				(1)available to the Secretary on the
			 implementation and use of the equity investment in small business tax credit
			 determined under section 45R of the Internal Revenue Code of 1986; and
				(2)requested by the
			 Administrator for analysis purposes.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act and annually thereafter during the 5-year period
			 beginning on such date, the Administrator of the Small Business Administration
			 shall submit to Congress a report describing the implementation and use of the
			 equity investment in small business tax credit determined under section 45R of
			 the Internal Revenue Code of 1986.
			
